Citation Nr: 0032714	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether a 100 percent disability evaluation for valvular 
heart disease with mitral insufficiency, status post valve 
replacement was properly reduced to a 10 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which reduced the evaluation for 
valvular heart disease with mitral insufficiency from 100 
percent to a 10 percent evaluation. 


FINDINGS OF FACT

1.  Service connection for valvular heart disease with mitral 
insufficiency has been in effect for more than 20 years, 
since 1969, with a 10 percent evaluation.  

2.  The veteran underwent heart valve replacement in June 
1998 and a 100 percent evaluation was assigned effective from 
June 4, 1998; he was discharged from the hospital, with an 
entirely uneventful postoperative course, on June 9, 1998.

3.  The veteran failed to report for a VA post valve 
replacement heart examination scheduled for February 16, 
1999.

4.  Because the veteran failed to report for the scheduled 
examination, the RO notified the veteran by letter dated in 
March 1999 of the proposal to reduce the disability rating 
assigned for his service-connected heart disorder; the letter 
advised him of his procedural rights regarding the proposed 
reduction, and afforded him 60 days to respond to the 
proposal.  

5.  The veteran was afforded a VA heart examination in April 
1999.

6.  The RO issued a May 1999 rating decision, with notice 
that same month, reducing the rating effective from August 1, 
1999.

7.  The 100 percent disability rating for the veteran's 
service connected valvular heart disease with mitral 
insufficiency, status post valve replacement had been in 
effect for less than five years at the time it was reduced.

8.  At the time of the reduction in rating in May 1999, the 
evidence demonstrated the veteran's valvular heart disease 
with mitral insufficiency, status post valve replacement 
condition was manifested by a 12.9 MET level without definite 
paroxysmal dyspnea, and the veteran had essentially resumed 
normal activities.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior implementing the proposed 
reduction of the veteran's valvular heart disease with mitral 
insufficiency from 100 percent to 10 percent.  38 C.F.R. § 
3.105(e) (2000).

2.  The reduction of the veteran's disability rating for 
valvular heart disease with mitral insufficiency from 100 
percent to 10 percent was warranted by a preponderance of the 
evidence, and the requirements for restoration have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 
4.1, 4.2, 4.7, 4.13 and 4.104, Diagnostic Codes 7000, 7016 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection for the veteran's valvular heart disease 
with mitral insufficiency has been in effect since 1969.  The 
veteran underwent heart valve replacement on June 4, 1998 and 
a 100 percent evaluation was assigned effective from June 4, 
1998.  He was discharged five days later on June 9, 1998 with 
an entirely uneventful postoperative course.  The veteran 
failed to report for a VA heart examination scheduled for 
February 16, 1999.



Reduction - Procedural Requirements

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The law also requires that the veteran be 
given 60 days to present additional evidence showing that 
compensation should be continued at the present level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in March 1999, which proposed 
the reduction in the disability ratings for the veteran's 
service-connected valvular heart disease with mitral 
insufficiency, status post valve replacement.  

A rating of 100 percent shall be assigned as of the date of 
hospital admission for valve replacement.  Six months 
following discharge, the appropriate disability rating shall 
be determined by a mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
See Note under 38 C.F.R. § 4.104, Diagnostic Code 7016.  The 
veteran failed to report for an examination scheduled in 
February 1999.  The appellant has the responsibility to 
report for any examination and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
termination of benefits.  38 C.F.R. §§ 3.158, 3.655 (2000).  

The veteran was advised of the proposed reduction on March 
17, 1999.  The RO advised him of his procedural rights and 
afforded him another opportunity to report for an 
examination.  He did not respond but did report for an 
examination in April 1999.  Upon consideration of the 
evidence reflecting improvement in the veteran's heart 
condition, the RO issued a rating decision in May 1999, 
implementing a reduction from 100 percent to 10 percent, 
effective from August 1, 1999. The veteran was notified of 
this reduction by letter dated May 28, 1999.
Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. § 
3.105(e).  The veteran was notified of the reduction on May 
28, 1999, and the 60-day period expired in the end of July 
1999.  Accordingly, making the reduction effective from 
August 1, 1999 was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  38 C.F.R. § 3.344.  
However, 38 C.F.R. § 3.344(c) limits the applicability of 
that regulation to ratings that have been in effect for five 
years or more.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that the appropriate dates 
to be used for measuring the five-year time period, according 
to VA regulation, are the effective dates, i.e., the date 
that the disability rating subject to the reduction became 
effective is to be used as the beginning date and the date 
that the reduction was to become effective is to be used as 
the ending date.  Brown v. Brown, 5 Vet. App. 413, 417-18 
(1993).  The veteran was assigned the 100 percent disability 
rating for his heart conditions in a rating decision of 
December 1998, effective from June 4, 1998.  His rating was 
reduced effective August 1, 1999.  Therefore, his rating was 
in effect for less than 2 years, and the provisions of 38 
C.F.R. § 3.344 do not apply.

In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1 
and 4.2 (1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the conditions, for better 
or worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. § 
4.13.

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.  

The veteran's disability is evaluated pursuant to Diagnostic 
Codes 7000 or 7016, which recognize and evaluate stabilized 
valvular heart disease on the basis of essentially the same 
symptomatology.  Following installation of a replacement 
valve, Diagnostic Code 7016 more accurately reflects the 
underlying disability.  

Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7016, a heart valve replacement is rated as follows: 

A 100 percent evaluation is warranted 
with chronic congestive heart failure, 
or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent; 

A 60 percent evaluation is warranted 
where there is more than one episode of 
acute congestive heart failure in the 
past year, or; workload of greater than 3 
METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent; 

A 30 percent evaluation is warranted with 
a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray; 

A 10 percent evaluation is warranted with 
a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required. 

A rating of 100 percent shall be assigned as of the date of 
hospital admission for valve replacement.  Six months 
following discharge, the appropriate disability rating shall 
be determined by a mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
Note under 38 C.F.R. 4.104, Code 7016.

Under 38 C.F.R. § 4.104, Note 2, one MET (metabolic 
equivalent) is defined as the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 millimeters 
per kilogram of body weight per minute.

At his VA examination post valve replacement in April 1999, 
it was noted that the veteran had essentially resumed normal 
activities.  He had returned to work as a mail handler to 
include lifting mail sacks up to 70 pounds.  There was no 
definite paroxysmal dyspnea.  The veteran was prescribed 
anti-coagulants.  He could walk for 45 minutes.  The 
veteran's MET level was 12.9.  

Although the veteran's MET level would not currently warrant 
a compensable evaluation, the Board observes that a 10 
percent evaluation had been in effect since September 1969.  
Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud. 38 C.F.R. § 3.951.  The 10 percent rating is thus 
protected at that level.    

Concerning the veteran's claims for restoration of a higher 
rating, the veteran asserts that consideration should be 
given to the fact that he had an artificial heart valve that 
has to be replaced every 15-20 years.  He also contends that 
he has to take medication, be on a special diet, and lose 
time from work because of the need for follow-up, to include 
medical tests.  

In evaluating a disability, the VA considers the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10.  Assignment of a disability evaluation is 
based primarily upon the applicable provisions of the VA's 
Schedule for Rating Disability, which circumscribe the nature 
of the veteran's functional impairment and establishes 
acknowledged levels of severity as set forth within the 
pertinent diagnostic criteria.  The veteran's assertions with 
respect to valve replacement therapy are inherently 
contemplated by specific recognition of the disability under 
38 C.F.R. § 4.104, Diagnostic Code 7016.  Moreover, while 
lost time from work related to a disability may enter into 
the evaluation, the rating schedule is "considered adequate 
to compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability.  38 C.F.R. § 4.1.

Under the criteria for Diagnostic Code 7000, a 10 percent 
rating is warranted where a workload of greater than seven 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required. A 30 percent rating is warranted where 
there is a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.  
In view of the MET level reported upon the April 1999 VA 
compensation examination, the Board finds that a rating in 
excess of 10 percent for valvular heart disease under either 
Code 7000 or 7016 is not warranted.  

As noted above, with a reduction in rating, Code 7016 
mandates consideration of the provisions of 38 C.F.R. § 
3.105(e), which was done by the RO in this case.  The 
provisions of subsections (a) and (b) of 38 C.F.R. § 3.344 
articulate specific procedural requirements for the reduction 
of established and stable disability evaluations, which apply 
only to cases where the rating is in effect for five years or 
more.  In the case of disability ratings which have existed 
for less than five years, such protection specifically does 
not apply. 38 C.F.R. § 3.344(c) (1999).  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  Here, a 
reexamination showed such improvement and, as the MET level 
reported upon the April 1999 VA compensation examination was 
12.9, a rating in excess of 10 percent for valvular heart 
disease under either Code 7000 or 7016 is clearly not 
warranted. 

The Board finds that the evidence of record does not present 
such an unusual or exceptional disability picture which would 
warrant referral of the case to the RO for consideration of a 
higher rating on an extra-schedular basis.  Some life 
interference is contemplated by the disability.  The Board 
notes that the recent evidence of record indicates that there 
is no showing that any of the veteran's disabilities under 
consideration has caused marked interference with employment, 
such as significant lost time from work, or necessitated 
frequent periods of hospitalization.  The April 1999 VA 
examiner specifically noted that the veteran had resumed his 
normal activities and had returned to work.  The veteran has 
not submitted any employment records or other evidence to 
show marked interference with employment, such as significant 
lost time from work.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 158-
159.


ORDER

Reduction of rating for the veteran's valvular heart disease 
with mitral insufficiency, status post valve replacement from 
100 percent to 10 percent being proper, the appeal is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

